Filed 5/23/22 Malan v. Sunrise Prop. Investments, LLC CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



NINUS MALAN et al.,                                                  D078301

     Cross-complainants and
Respondents,
                                                                     (Super. Ct. No. 37-2018-
         v.
                                                                     00034229-CU-BC-CTL)
SUNRISE PROPERTY
INVESTMENTS, LLC et al.,

         Cross-defendants and Appellants.


         APPEAL from an order of the Superior Court of San Diego County,
Eddie C. Sturgeon, Judge. Affirmed.
         Law Offices of Douglas Jaffe and Douglas Jaffe for Cross-defendants
and Appellants.
         Noonan Lance Boyer & Banach, James R. Lance, Genevieve Marie
Ruch; Fitzmaurice & Demergian, David K. Demergian; Demergian Law and
David Demergian for Cross-complainants and Respondents.
      This appeal arises from the trial court’s order granting the renewed
motion of respondents Ninus Malan and American Lending and Holdings,
LLC (American Lending) to disqualify Douglas Jaffe as counsel for appellants
Marvin, Matthew, and Sarah Razuki; Sunrise Property Investments, LLC;
Super 5 Consulting Group, LLC; Goldn Bloom Ventures, Inc.; and Alternative
Health Cooperative, Inc. (together, Appellants).1
      This is one of several lawsuits involving former business partners
Malan and Salam Razuki. In this one, Razuki sued Malan over disputes
arising from a complex real estate investment partnership. Malan and
several business entities, including American Lending, filed a cross-
complaint against Razuki and several of his relatives and affiliated entities,
including Appellants.
      After Appellants appeared in this action through their attorney Jaffe,
Malan and American Lending moved to disqualify Jaffe on the basis he had
acquired confidential information about them when he previously
represented them in other real estate litigation cases, one of which was still
pending.2 The trial court denied the motion.
      About one year later, Malan renewed the disqualification motion based
on recent developments in another case in which a different judge (Judge
Richard Whitney) disqualified Jaffe from representing another party adverse
to Malan. The renewed motion asserted the same grounds for disqualifying
Jaffe, and added the additional ground that disqualification was required



1    We hereby deny Appellants’ motion to declare a forfeiture of American
Lending’s rights for temporarily being unrepresented by counsel on appeal.

2     For readability, we will refer to procedural actions taken jointly by
Malan and American Lending as having been taken by Malan, unless context
requires otherwise for clarity.
                                       2
because Jaffe would be a trial witness on the critical, disputed issue of who
owned American Lending (Malan or Razuki). The trial court granted the
renewed motion and disqualified Jaffe.
      Appellants raise procedural and substantive challenges on appeal.
Procedurally, Appellants contend Malan failed to meet the standard for a
renewed motion, and the trial court committed evidentiary errors.
Appellants’ challenge regarding the renewed motion standard fails because
they address only one of the several new developments on which Malan based
the renewed motion. And their evidentiary challenges fail because they have
not met their burden to show either error or prejudice.
      Substantively, Appellants contend the trial court erred in disqualifying
Jaffe because the information he acquired about Malan in his prior
representations was not material to the issues in this case, as is required to
warrant disqualification. (See Jessen v. Hartford Casualty Ins. Co. (2003)
111 Cal.App.4th 698, 713 (Jessen) [cases are substantially similar, requiring
attorney disqualification, when information material to the “factual and legal
issues” in the prior case is also material to the “factual and legal issues” in
the later case].) But Appellants have not told us what the factual and legal
issues are in this case, and, thus, have not shown the court erred in finding
the information material. And even if the trial court erred on the materiality
issue, Appellants have not addressed the trial court’s alternate finding that
disqualification is required because Jaffe will be a trial witness on a critical
issue. This is also fatal to their challenge.
      Finally, Appellants contend the trial court erred in granting the
renewed motion because Malan unreasonably delayed in bringing it. As we
will explain, we find no abuse of discretion in the trial court’s implied
rejection of this claim.


                                        3
      Accordingly, we affirm the trial court’s order disqualifying Jaffe as
Appellants’ counsel.
          I. FACTUAL AND PROCEDURAL BACKGROUND
                             A. The Pleadings
      In their briefing, Appellants do not discuss the factual or legal issues
underlying any of the claims in this case, which is necessary to support their
challenge to the trial court’s materiality analysis. (See Myers v. Trendwest
Resorts, Inc. (2009) 178 Cal.App.4th 735, 739 [“ ‘the appellant has the duty to
fairly summarize all of the facts in the light most favorable to the
judgment,’ ” a duty that “ ‘grows with the complexity of the record’ ”]; Jessen,
supra, 111 Cal.App.4th at p. 711.) We summarize the claims only briefly to
provide context.
                             1. The Complaint
      In July 2018, Razuki (through counsel other than Jaffe) filed a
complaint against Malan and several business entities. Razuki alleged he
and Malan had engaged in numerous real estate ventures since 2016. Razuki
further alleged these ventures were governed by an oral agreement under
which “Razuki would provide the initial investment to purchase the property
and Malan would manage the property. After Razuki was paid back for his
initial investment, Razuki would receive seventy-five percent (75%) of any
profits while Malan would receive twenty-five percent (25%) of any profits.”
“Over the years,” Razuki and Malan acquired varying percentages of
ownership interests in several of the defendant business entities, which held
title to the partnership’s properties. Razuki alleged Malan unilaterally sold
partnership assets without disclosing Razuki’s interest in them and
intentionally stole partnership assets.




                                          4
                          2. The Cross-complaint
      In September 2018, Malan and several business entities, including
American Lending, filed a cross-complaint against Razuki, Appellants, and
other business entities. The cross-complaint is over 70 pages long, asserts 27
causes of action against 14 cross-defendants, and attaches 16 exhibits
consisting of about 270 pages.
      Malan alleged he “is the majority owner of the companies sued by
Razuki,” and that “Razuki does not own or have any rights in any of the
companies in this lawsuit.” Malan further alleged he and/or American
Lending held ownership interests in over 40 investment properties whose
titles were held by Razuki-owned cross-defendants. Malan alleged he and
Razuki agreed ownership of certain of the investment properties would be
transferred to a holding company jointly owned by Malan and Razuki, but
Razuki failed to transfer those properties to the holding company.
                B. Jaffe Appears on Behalf of Appellants
      On February 4, 2019, Jaffe filed an answer to Malan’s cross-complaint
on behalf of appellants Super 5 Consulting Group, LLC; Alternative Health
Cooperative, Inc.; and Goldn Bloom Ventures, Inc. On April 8, 2019, Jaffe
filed an answer on behalf of Matthew, Marvin, and Sarah Razuki. (It is
unclear from the record when Sunrise Property Investments, LLC filed its
answer to Malan’s cross-complaint.)
              C. Malan’s Initial Motion to Disqualify Jaffe
                             1. Malan’s Motion
      On April 26, 2019, Malan moved to disqualify Jaffe as Appellants’
counsel (the Initial Motion). Malan argued Jaffe was laboring under two
conflicts of interest: (1) a “successive representation” conflict arising from his
prior representation of Malan and American Lending in seven cases


                                        5
substantially related to this case; and (2) a “concurrent representation”
conflict arising from his continued representation of American Lending in one
of those cases despite Malan’s efforts to fire him.
      Malan identified two lawsuits in which Jaffe had previously
represented him individually: Malan v. Sybrandy et al. (Sybrandy) and
Malan v. J. Choo USA, Inc. (Choo). Malan described these lawsuits only
vaguely as “concern[ing] [his] business and real estate interests.”
      Malan also identified five lawsuits in which Jaffe had previously
represented American Lending: American Lending v. Gurfinkiel (Gurfinkiel),
American Lending v. Upward Trend (Upward Trend), Meram v. American
Lending (Meram), American Lending v. Lopez (Lopez), and American Lending
v. Title365 Co. (Title365). Malan did not describe the nature of these cases.
      In a supporting declaration, Malan stated he is the sole member of
American Lending and worked closely with Jaffe in the identified cases.
Through this close working relationship, Jaffe learned “highly confidential
information” about Malan and American Lending, including their attitudes
and strategy toward litigation; general business practices and customs;
litigation philosophy and settlement parameters; financial and legal
strengths and weaknesses; and general business and real estate acquisitions
and holdings.
      Malan argued “Jaffe’s [prior] representation of American Lending and
Malan is substantially related to this lawsuit because it involves the same
issues.” Malan reasoned “Jaffe’s representation of the Razuki family is
inherently adverse to Malan” because Malan alleged his longtime business
partner, Razuki, “had been involved in American Lending” and “transferred
Malan’s real property to Marvin, Matthew, and Sarah to hide it from
creditors—including Malan.” Malan maintained the “confidential


                                        6
information received by Jaffe over the last five years, including information
about [Malan’s and American Lending’s] real estate and business holdings, is
directly relevant and material to the issues in this case.” Thus, Malan
concluded, “There is a very real danger that Jaffe, in an effort to defend the
Razukis against Malan’s claims to various real estate, will disclose Malan’s
confidential information about real estate holdings to the Razukis.”
      Regarding concurrent representation, Malan asserted that, despite his
efforts to fire Jaffe as American Lending’s counsel in Title365, Jaffe was still
counsel of record for American Lending in that case.
      Malan argued he did not unreasonably delay in bringing the Initial
Motion because his counsel emailed Jaffe in November 2018 asking him to
voluntarily withdraw from the case, and he then brought the motion within
about three weeks of Jaffe filing an answer on behalf of the Razuki cross-
defendants.
                          2. Appellants’ Opposition
      Appellants—through Jaffe—opposed the Initial Motion on several
grounds.
      First, Appellants argued there was “no substantial relationship
between the cases where Jaffe previously represented Malan and this action.”
Appellants briefly described the nature of the prior cases:
           • Sybrandy “was a case by Malan against two other real estate
             agents alleging interference by those real estate agents with a
             piece of property Malan was selling as a real estate agent.”

           • Choo “was a case by Malan arising from an expensive, and
             defective, pair of shoes purchased by Malan for his girlfriend.”
             Appellants thought it “absurd” that Malan would claim “this case
             about a pair of shoes ‘concerned his business and real estate
             interests.’ ”



                                        7
         • Gurfinkiel and Upward Trend were both filed to enable the filing
           of a lis pendens and asserted claims by American Lending that
           Gurfinkiel failed to include American Lending as an owner of
           properties that were to be jointly acquired.

         • Meram was essentially an interpleader action in which funds
           owed to American Lending by a defaulted borrower were
           deposited with the superior court after the borrower’s bankruptcy
           case was dismissed.

         • Lopez was an unlawful detainer case in which American Lending
           obtained a default judgment against the tenant.

         • Title365 “is an ongoing action regarding Title 365’s inaccurate
           abstract of title.” Appellants asserted this case “would have been
           settled but for Title 365’s hesitancy to pay when there is an
           ongoing dispute over the ownership of [American Lending].”

      Appellants asserted these cases were not substantially related to the
present case because “there was nothing in [them] that gave Jaffe
confidential information directly at issue or of critical importance in this
action.” However, Appellants did not discuss the factual or legal issues
underlying the claims in this case.
      Second, Appellants argued Jaffe was not concurrently representing
them adversely to American Lending because American Lending had not
asserted any causes of action against them in the cross-complaint.
      Third, Appellants asserted there was a “dispute over ownership of
[American Lending].” Whereas Malan claimed he was the sole member of
American Lending, Jaffe asserted in a declaration, “In my representation of
[American Lending], Salam Razuki would direct litigation strategy, not
Malan, and I would be paid by [American Lending] or personally by . . .
Razuki.” Appellants also asserted Malan’s claim to own American Lending
was “contrary to the evidence in the case of ” SH Westpoint Investments



                                        8
Group, LLC and Salam Razuki v. Ninus Malan and American Lending (SH
Investments).
      Finally, Appellants argued “Malan’s motion should be denied due to his
delay in bringing [it].” They asserted he “wai[t]ed five months to file his
motion”; raised conflicts in several other cases in 2017 and 2018 but never
moved to disqualify Jaffe; and unsuccessfully moved to disqualify Jaffe in
another case.
      Appellants argued that if the court granted Malan’s motion, they would
be prejudiced “by having to hire new counsel and bring them up to speed,”
and because Malan would use the disqualification order to seek to disqualify
Jaffe on other pending cases involving Razuki.
                              3. Malan’s Reply
      In reply, Malan argued that, “[a]lthough the facts in this lawsuit are
not exactly the same as those in earlier lawsuits,” the previous and current
matters nonetheless are substantially related because “Jaffe’s role as the
attorney for Malan and American Lending was to litigate and negotiate
claims related to their business and real estate interests, including the
ownership of American Lending, which are the same claims at issue here.”
(Italics added.)
      Malan claimed “Jaffe [was] not telling the truth” about who owned
American Lending, as evidenced by numerous communications between
Malan and Jaffe about pleadings, discovery, motion practice, and settlement
of American Lending cases. Malan filed a declaration attaching several
examples of such documents.3




3      Appellants objected to Malan submitting new evidence with his reply
brief.
                                       9
        In response to Appellants’ claim of unreasonable delay, Malan
countered that he “filed this motion within days of Jaffe first appearing in
this lawsuit by filing answers on behalf of his clients.”
                            4. Trial Court’s Ruling
        On August 26, 2019, following an unreported hearing, the trial court
sustained Appellants’ objection to Malan’s reply evidence and denied the
Initial Motion. The court found Malan had “not shown Mr. Jaffe . . . breached
a duty owed to a former client.”
                       D. Malan’s Abandoned Appeal
        On September 23, 2019, Malan appealed the order denying the Initial
Motion. He abandoned the appeal about one year later, on September 9,
2020.
                  E. Renewed Motion to Disqualify Jaffe
                              1. Malan’s Motion
        About two weeks after abandoning his appeal, Malan filed a renewed
motion to disqualify Jaffe as Appellants’ counsel (the Renewed Motion). In
addition to raising the same successive and concurrent representation conflict
claims as in the Initial Motion, Malan raised an additional ground for
disqualifying Jaffe: he would be a trial witness on the “issue of American
Lending’s ownership.”
        Malan explained the ownership issue “is critical to this case in that
much of the funds which Malan contributed to the ventures at issue here
went through American Lending, and thus Malan’s ownership of that entity
is an integral part of his claims and defenses.” Malan supported his claim
with a Compendium of Exhibits (Compendium) containing numerous court
documents and communications Jaffe filed or prepared on American




                                        10
Lending’s behalf that identified Malan as a member of American Lending.4
For example, Jaffe prepared a stipulated judgment in Gurfinkiel to be signed
by Malan as the managing member of American Lending and by Razuki on
behalf of the opposing party. Malan stated he would “call Jaffe to testify
about the numerous pleadings he filed indicating that Malan owned the
company instead” of Razuki.
      Malan further argued Jaffe had already “inserted himself as a witness
on this issue” in SH Westpoint, where he submitted a declaration stating
“Razuki is the owner of [American Lending]” and would pay for and “direct
litigation strategy” in cases involving the company. Malan pointed out that
Razuki’s own complaint in SH Westpoint contradicted Jaffe on this point—it
alleged “Malan is the manager and a member of [American Lending].”
Razuki later amended the complaint to clarify he (i.e., Razuki) “was
mistaken” about that.
      Malan acknowledged in the Renewed Motion that the court had
previously denied the Initial Motion, but he argued “new evidence and
discovery has [since] come to light warranting Jaffe’s disqualification.”5 This
new evidence arose in connection with another case involving Malan and
Razuki: HS Independence v. Katto, et al., San Diego Superior Court Case No.
37-2019-00029739-CU-OR-CTL. We will refer to this case as “Katto.”



4    As we discuss in greater detail in Discussion part II.C.1., post, Malan
requested that the court take judicial notice of certain exhibits in the
Compendium.

5     Malan’s notice of motion and supporting points and authorities cited
Code of Civil Procedure section 1008, subdivision (b), which governs renewed
motions based on “new or different facts, circumstances, or law.” Further
statutory references are to the Code of Civil Procedure unless otherwise
indicated.
                                      11
      In June 2019, a lender initiated a foreclosure proceeding against Wafa
Katto and Malan concerning a rental property held in their names. Malan
filed a cross-complaint against Katto alleging she had assumed control of the
property and was keeping all the rent for herself. In other filings, Malan
asserted Katto and the lender were acting on behalf of “Razuki, who tried to
hire a hit man to murder Malan to take control of Malan’s assets.” Malan
submitted documents showing Razuki was arrested and charged in federal
court with conspiring to kidnap and kill Malan.
      Katto—through her counsel, Jaffe—filed a cross-complaint against
Malan alleging he acquired his interest in the subject property through a
forged deed. She further alleged Malan had assumed control of the property
and was keeping all the rent for himself. Katto sought an “account[ing] of
Malan’s assets and liabilities, bank accounts, rent accounts, and other
accounts.”
      Malan cited several recent developments in Katto as justification for
the Renewed Motion.
      First, on February 27, 2020, the Katto court (Judge Whitney) granted
Malan’s motion to disqualify Jaffe on essentially the same grounds raised in
the Initial Motion. The court found Malan met his burden to show he and
Jaffe “had a substantial relationship through direct representation and
involvement in litigation involving [American Lending] in various cases,” as a
result of which “Jaffe learned of confidential information about [Malan] and
his finances, including his litigation strategy and philosophy.” The court
concluded that because the prior and present matters were substantially
related, Jaffe’s “access to confidential information . . . is presumed and
disqualification . . . is mandatory.”




                                        12
      Second, in addition to representing Katto in the Katto case, Jaffe also
represented Razuki in connection with that case. When Malan served a
deposition subpoena on the notary who ostensibly notarized the allegedly
forged deed, Jaffe—as Razuki’s counsel—objected on the basis the subpoena
sought Razuki’s private consumer information. Malan argued this
representation was significant because Razuki had “attempted to have [the
notary] change her sworn testimony supporting Malan.” Malan supported
this claim with a declaration from his counsel recounting a conversation with
the notary.
      Third, “Jaffe had Malan personally served at his home with an
amended cross-complaint in [Katto] . . . instead of requesting that his
attorneys accept service.” Malan claimed this was significant because it
showed Jaffe was acting adversely to Malan’s safety concerns arising from
“Razuki’s conspiracy to kidnap and murder him.” Malan asserted this
personal service violated a restraining order that prohibited Razuki “from
taking ‘any action to obtain [Malan]’s address or location.”
      Malan noted Jaffe’s conduct led the Katto court to temporarily stay that
case while Katto appealed the disqualification order. The court found a
temporary stay was appropriate because “Malan could be at risk of
immediate danger . . . ‘due to Salam Razuki’s involvement in this case
through his relationship with Mr. Jaffe and the assistance he is providing
Mr. Jaffe.’ ”
      The court also found a temporary stay was appropriate because Jaffe’s
representation of Katto gave her “an unfair advantage that permeates all
phases of this case.”
                        2. Appellants’ Opposition
      Appellants opposed the Renewed Motion on several grounds.


                                      13
      First, Appellants argued Malan “fail[ed] to explain how nearly all the
information presented is new or different from the prior motion for
disqualification which this Court denied.” Appellants maintained the
developments in Katto “ha[ve] no impact on this motion.” The restraining
order allowed for “[p]eaceful written contact through a lawyer or a process
server . . . for service of legal papers related to a court case”; Jaffe found
Malan’s address in a publicly available court filing in another case; and
“nothing about [Jaffe] filing an objection to a subpoena . . . on behalf of
Razuki . . . changes anything for purposes of ” disqualification.
      Second, Appellants reiterated there was a dispute regarding ownership
of American Lending, but denied Jaffe would be a trial witness on the issue.
“In the unlikely event” Jaffe’s testimony was needed, Appellants said they
would consent to him testifying.
      Third, Appellants reiterated their claims that there were no successive
or concurrent representation conflicts.
      Finally, Appellants argued “Malan’s motion should be denied due to his
delay in bringing this renewed motion.” Appellants accused Malan of
“playing a game” by appealing the order denying the Initial Motion, only to
abandon the appeal one year later and instead file the Renewed Motion.
Appellants raised the same prejudice arguments they raised in opposition to
the Initial Motion.
      Appellants also raised several evidentiary issues. First, they objected
to Malan’s request for judicial notice of certain exhibits in the Compendium.
Second, they objected to the portion of Malan’s counsel’s declaration
describing his conversation with the notary.
      Jaffe submitted a supporting declaration that broadly mirrored the
arguments asserted in Appellants’ opposition.


                                        14
                                 3. Malan’s Reply
         In reply, Malan emphasized “the new facts and circumstances upon
which [the Renewed Motion] is based: (1) that the Court in [Katto]
disqualified Jaffe in February 2020 based on confidential information he
learned about Malan as his attorney; (2) that Jaffe is actively working
with . . . Razuki . . . to intimidate Malan and other witnesses; (3) that Jaffe’s
continued conflicting representation of [American Lending] warrants
automatic disqualification[;] and (4) that Jaffe will be a witness as to the
ownership of [American Lending], a critical issue” that “permeates many of
the issues in this case.”
         Malan asserted a variety of objections to substantial portions of Jaffe’s
opposing declaration.6
                                    4. Hearing
         At the hearing on the Renewed Motion, Malan’s counsel argued Jaffe’s
prior representation of Malan and American Lending was relevant both to
show he acquired confidential information pertinent to this lawsuit, and on
the “key issue” of “the ownership of American Lending,” thus “put[ting]
himself in as a witness” adverse to Malan on “one of the key issues in this
case.”
         Jaffe countered that Malan had not met his “burden . . . to show what’s
new and what’s different” and that “everything that they’ve talked about was
there a year ago when [the court] denied this motion.” Jaffe acknowledged,
however, that there were “arguably” two new facts before the court: Jaffe
having Malan personally served at home, which Jaffe maintained did not
violate the restraining order; and Jaffe objecting on Razuki’s behalf to the
deposition subpoena to the notary in Katto.


6        We discuss this in greater detail in Discussion part II.C.2, post.
                                          15
      The court interjected regarding Jaffe’s status as a possible witness,
stating it has been the court’s “position for a long time” that “any time when
a counsel in the case is called as a witness” the court “ha[s] that counsel off
the case” because “[y]ou can’t put the counsel’s credibility before the jury.”
Jaffe stated he would not be a witness, claiming, “I know that Mr. Razuki is
the owner of [American Lending], and has been.”
      The court took the matter under submission.
                           5. Trial Court’s Ruling
      About two weeks after the hearing, the court issued a minute order
granting the Renewed Motion.
      The court took judicial notice of the Compendium, sustained Malan’s
objections to portions of Jaffe’s declaration, and sustained Appellants’
objection to portions of Malan’s counsel’s declaration.
      The court found that, although it had previously denied the Initial
Motion, “it is appropriate” to grant the Renewed Motion “at this time based
upon the current evidence.” The court’s reasoning was twofold.
      First, the court cited Jaffe’s acquisition of Malan’s confidential
information through general entanglement in matters on behalf of Razuki:
         “The evidence supports Jaffe was privy to Malan’s financial
         information and condition, the litigation strategy
         preferences and risk tolerances. Jaffe represents Salam
         Razuki in other litigation, and there is dispute as to the
         ownership of [American Lending]. [Citation.] Though Jaffe
         does not officially represent Razuki in this case, Jaffe
         currently represents him generally and in other litigation.
         Jaffe’s clients here are so closely-related to Razuki such
         that they will share information about Malan and
         American Lending with him as well.”
      Second, the court found, “[a]t a minimum, Jaffe is a witness on th[e]
critical issue” of who owns American Lending. The court noted Razuki had


                                       16
taken conflicting positions on this issue in pleadings in another case, and,
“[a]lthough Jaffe is not an attorney of record in that case, he submitted a
declaration testifying that Razuki, and not Malan, owns American Lending.”
                              II. DISCUSSION
                          A. Appellate Principles
      We begin by setting forth well-settled appellate principles because
Appellants fail to observe many of them.
      “It is a fundamental rule of appellate review that a judgment is
presumed correct and the appealing party must affirmatively show error.”
(In re Marriage of Khera & Sameer (2012) 206 Cal.App.4th 1467, 1484; see
Jameson v. Desta (2018) 5 Cal.5th 594, 608-609 (Jameson).)
      To overcome the presumption of correctness, “the appellant must
identify each order that he asserts is erroneous, cite to the particular portion
of the record wherein that ruling is contained, and identify what particular
legal authorities show error with respect to each challenged order.” (County
of Orange v. Smith (2005) 132 Cal.App.4th 1434, 1443; Cal. Rules of Court,
rule 8.204(a)(1)(B) [appellant’s brief must “support each point by
argument”].) “When a trial court states multiple grounds for its ruling,” the
appellant must address each of them “because ‘one good reason is sufficient to
sustain the order from which the appeal was taken.’ ” (People v. JTH Tax,
Inc. (2013) 212 Cal.App.4th 1219, 1237 (JTH Tax).) “One cannot simply say
the [trial] court erred, and leave it up to the appellate court to figure out
why.” (Niko v. Foreman (2006) 144 Cal.App.4th 344, 368.) “We may and do
‘disregard conclusory arguments that are not supported by pertinent legal
authority or fail to disclose the reasoning by which the appellant reached the
conclusions he wants us to adopt.’ ” (United Grand Corp. v. Malibu
Hillbillies, LLC (2019) 36 Cal.App.5th 142, 153.)


                                        17
      An appeal is not a second trial. We do not reweigh evidence. (Curcio v.
Pels (2020) 47 Cal.App.5th 1, 12.) We “resolve all factual conflicts and
questions of credibility” in the prevailing party’s favor. (Schild v. Rubin
(1991) 232 Cal.App.3d 755, 762.) And “ ‘we will affirm a judgment or order if
it is correct on any theory of law applicable to the case.’ ” (Cape Concord
Homeowners Assn. v. City of Escondido (2017) 7 Cal.App.5th 180, 193.)
             B. Malan Met the Renewed Motion Standard
      Appellants contend Malan failed to meet the standard for a renewed
motion. We disagree.
      “A party filing a renewed application must, among other things, submit
an affidavit showing what ‘new or different facts, circumstances, or law are
claimed’ [citation] to justify the renewed application.” (Even Zohar
Construction & Remodeling, Inc. v. Bellaire Townhouses, LLC (2015)
61 Cal.4th 830, 833; see § 1008, subd. (b) [“[a] party who originally made an
application for an order which was refused . . . may make a subsequent
application for the same order upon new or different facts, circumstances, or
law”].)
      Appellants contend Malan failed to meet this standard because Jaffe
personally serving a pleading on Malan at his home did not violate any
restraining order and, thus, did not constitute a new fact. This contention
comes up short. Regardless of whether personally serving Malan at home
constituted a new fact, Appellants have not met their burden to show error
because Malan based the Renewed Motion on several additional new facts
that Appellants have failed to address (e.g., the Katto court granting Malan’s
motion to disqualify Jaffe and staying the case temporarily, and Jaffe
representing Razuki in connection with Katto and being a witness in this
case). (See Jameson, supra, 5 Cal.5th at pp. 608-609 [trial court ruling is


                                       18
presumed correct]; JTH Tax, supra, 212 Cal.App.4th at p. 1237 [“ ‘one good
reason is sufficient to sustain the order from which the appeal was taken’ ”].)
                           C. Evidentiary Rulings
      Appellants contend the trial court erred by taking judicial notice of the
Compendium and by sustaining Malan’s objection to Jaffe’s declaration.
Appellants have not met their burden to show prejudicial error. (See Truong
v. Glasser (2009) 181 Cal.App.4th 102, 119 [appellant must “show error
affirmatively in the evidentiary rulings”]; Linton v. DeSoto Cab Co., Inc.
(2017) 15 Cal.App.5th 1208, 1224 [appellant must “affirmatively
demonstrat[e] prejudice, that is, that the [evidentiary] errors have resulted in
a miscarriage of justice”].)
                       1. Request for Judicial Notice
      The Compendium contained 35 exhibits consisting of various court
filings and communications involving Jaffe. Malan’s counsel filed a
declaration authenticating the vast majority of the exhibits (exhibits 1-23 and
31-35), and Malan filed a declaration authenticating the remainder (exhibits
24-30.)7 Malan also requested that the court take judicial notice of 20 of the
same exhibits (exhibits 1-14, 22, and 31-35). In the minute order granting
the Renewed Motion, the court stated it was “tak[ing] judicial notice of the
Compendium.”
      Appellants contend the trial court erred by “improperly [taking] judicial
notice of every document” in the Compendium. We need not reach the merits
of this claim because, even assuming the court erred, Appellants have not
shown they were prejudiced by the ruling. (See Aquila, Inc. v. Superior Court




7    Malan also authenticated exhibits 4 through 8, which his counsel also
authenticated.
                                      19
(2007) 148 Cal.App.4th 556, 569 [“ ‘improper taking of [judicial] notice is
subject to harmless error analysis’ ”].)
      Every exhibit to the Compendium was separately authenticated by
Malan or his counsel in a declaration, and Appellants have not challenged the
sufficiency of those declarations to authenticate the exhibits. Thus, even if
the court erred in taking judicial notice of the exhibits, Appellants have not
shown the exhibits were otherwise inadmissible. Therefore, Appellants have
not shown they were prejudiced by the court’s judicial notice ruling.
                           2. Jaffe’s Declaration
      Jaffe submitted a 31-paragraph declaration that tracked Appellants’
arguments in opposition to the Renewed Motion. Malan asserted 31

objections to 25 of those paragraphs (paragraphs 3-14 and 19-31).8 In its
minute order, the trial court sustained Malan’s “objections #1-31 to Jaffe’s
declaration.”
      Appellants raise procedural and substantive challenges to the trial
court’s ruling. Appellants have not established either.
      Procedurally, Appellants contend the trial court “improperly excluded
every paragraph of ” Jaffe’s declaration even though “Malan did not object to
every paragraph.” (Underlining omitted.) Appellants misunderstand the
record. The trial court did not exclude all 31 paragraphs of Jaffe’s
declaration. Rather, the court sustained 31 objections corresponding to only
25 paragraphs. Thus, the trial court did not exclude any paragraph to which
Malan had not objected.
      Substantively, Appellants assert only the following general argument
about the court’s ruling as to 31 distinct objections:


8    There were more objections than paragraphs because Malan asserted
multiple, separate objections to some paragraphs.
                                       20
         “Jaffe had personal knowledge to support foundation for his
         statements in the declaration from his years of litigating
         these cases. The evidence excluded was not irrelevant as it
         related directly to the issues involved in the ‘renewed’
         motion to disqualify. The evidence excluded did not contain
         improper hearsay, and any legal conclusions were proper as
         Jaffe is an attorney.”
      This challenge fails because a blanket assertion of error is insufficient
to meet Appellants’ burden on appeal. (See Morgan v. Wet Seal, Inc. (2012)
210 Cal.App.4th 1341, 1369 [rejecting a challenge to a “blanket ruling” on
admissibility where the “appellants fail[ed] to identify any specific piece
of . . . evidence that was either erroneously admitted or that caused them
prejudice”]; Cristler v. Express Messenger Systems, Inc. (2009) 171
Cal.App.4th 72, 89-90 [“If the appellant fails . . . even to identify the specific
testimony that was allegedly erroneously admitted, much less craft an
argument intended to show why that testimony was both objectionable and
sufficiently prejudicial to warrant reversal, the challenge must fail.” (Italics
omitted.)].)
      And, in any event, even if Appellants had met their burden to show the
trial court erred by excluding portions of Jaffe’s declaration, they have made
no attempt whatsoever to explain how that error was prejudicial. (See
Paterno v. State of California (1999) 74 Cal.App.4th 68, 106 [“the appellant
bears the duty of spelling out in his brief exactly how the error caused a
miscarriage of justice”].)
                         D. Disqualification Ruling
      The trial court granted the Renewed Motion on two grounds: that Jaffe
acquired confidential information about Malan through his prior
representation of Malan and American Lending in other matters, and that




                                        21
Jaffe will be “a witness on th[e] critical issue” of who owns American
Lending.9
      As to the first ground, Appellants contend the trial court erred because
the confidential information Jaffe acquired about Malan was nothing more
than “ ‘classic playbook information’ and/or ‘general business practices or
litigation philosophy’ which does not support disqualification.” We are not
persuaded. As we will explain, although general playbook information
ordinarily does not require disqualification, it can if the playbook information
is substantially related and material to issues in the current case. But
because Appellants have told us nothing about the issues in this case, they
have not shown that Malan’s playbook information is not material.
      Even if Appellants met their burden on the playbook information issue,
they have not met their burden on the Jaffe-as-witness issue because they
completely failed to address it on appeal. This is an independently dispositive
basis on which to affirm. (See JTH Tax, supra, 212 Cal.App.4th at p. 1237
[“ ‘one good reason is sufficient to sustain the order from which the appeal
was taken’ ”].)
      Appellants also contend the trial court erred in granting the Renewed
Motion because Malan unreasonably delayed in brining it. For reasons we
will explain, Appellants have not shown the trial court abused its discretion
in rejecting this claim.


9     The trial court did not address Malan’s additional claim that
disqualification was required because Jaffe was concurrently representing
American Lending in Title365 and adversely representing Appellants here.
Because we are affirming on other grounds, we need not and do not address
the concurrent representation issue. (See Sutter Health Uninsured Pricing
Cases (2009) 171 Cal.App.4th 495, 513 [if the appellate court affirms the
judgment on certain grounds, it generally need not address alternative
grounds for affirmance].)
                                      22
                         1. Playbook Information
                            (a) Legal Principles
      A trial court has the inherent authority to disqualify an attorney “upon
‘ “a showing that disqualification is required under professional standards
governing avoidance of conflicts of interest or potential adverse use of
confidential information.” ’ ” (Havasu Lakeshore Investments, LLC v. Fleming
(2013) 217 Cal.App.4th 770, 777; see City and County of San Francisco v.
Cobra Solutions, Inc. (2006) 38 Cal.4th 839, 846 (Cobra Solutions); People ex
rel. Dept. of Corporations v. SpeeDee Oil Change Systems, Inc. (1999)
20 Cal.4th 1135, 1145 (SpeeDee).)
      As relevant here, an attorney owes a duty of confidentiality to former
clients. (See Cobra Solutions, supra, 38 Cal.4th at p. 846; Bus. & Prof. Code,
§ 6068, subd. (e)(1).) To enforce this duty, the Rules of Professional Conduct
prohibit an attorney from representing a new client adversely to a former
client “in the same or a substantially related matter . . . unless the former
client gives informed written consent” to the adverse representation. (Rules
Prof. Conduct, rule 1.9(a);10 see Cobra Solutions, at p. 846 [citing former rule
3-310].) “If there is a substantial relationship between the subject of the
current representation and the subject of the former representation, the
attorney’s access to privileged and confidential information in the former
representation is presumed and disqualification of the attorney from the
current representation is mandatory in order to preserve the former client’s
confidences.” (Fremont Indemnity Co. v. Fremont General Corp. (2006)
143 Cal.App.4th 50, 67 (Fremont); see Cobra Solutions, at p. 847.)




10   Further undesignated rule references are to the Rules of Professional
Conduct.
                                       23
      “The subject of a current representation is substantially related to the
subject of a prior representation . . . if the issues are sufficiently similar to
support a reasonable inference that the attorney in the course of the prior
representation was likely to have obtained confidential information material
to the current representation.” (Fremont, supra, 143 Cal.App.4th at p. 67,
italics added.) In other words, “[t]wo matters are ‘the same or substantially
related’ . . . . if the lawyer normally would have obtained [confidential]
information in the prior representation . . . and the lawyer would be expected
to use or disclose that information in the subsequent representation because
it is material to the subsequent representation.” (Rule 1.9, cmt. 3.) “Thus,
successive representations will be ‘substantially related’ when the evidence
before the trial court supports a rational conclusion that information material
to the evaluation, prosecution, settlement or accomplishment of the former
representation given its factual and legal issues is also material to the
evaluation, prosecution, settlement or accomplishment of the current
representation given its factual and legal issues.” (Jessen, supra, 111
Cal.App.4th at p. 713, italics added.)
      This materiality requirement also applies to so-called “ ‘playbook’
information”—that is, information about a “ ‘former client’s settlement
strategy and philosophy, or what sequence of demands or other tactics the
former client uses in negotiating business deals, how the former client
generally conducts its business, how the client deals with the stresses of
litigation, what quirks of personality the client possesses or suffers from, or,
in general, what “hot buttons” can be pushed to cause panic or confusion to
the former client.’ ” (Wu v. O’Gara Coach Co., LLC (2019) 38 Cal.App.5th
1069, 1082; see Fremont, supra, 143 Cal.App.4th at p. 69; Khani v. Ford
Motor Co. (2013) 215 Cal.App.4th 916, 921 (Khani).) Thus, an “attorney’s


                                         24
acquisition [of playbook information] during the first representation . . .
would not of itself require disqualification unless it were found to be
‘material’—i.e., directly in issue or of critical importance—in the second
representation.” (Farris v. Fireman’s Fund Ins. Co. (2004) 119 Cal.App.4th
671, 680 (Farris), italics added; accord, Fremont, at p. 69; see Khani, at
p. 922.)
      “Generally, a trial court’s decision on a disqualification motion is
reviewed for abuse of discretion. [Citations.] If the trial court resolved
disputed factual issues, the reviewing court should not substitute its
judgment for the trial court’s express or implied findings supported by
substantial evidence. [Citations.] When substantial evidence supports the
trial court’s factual findings, the appellate court reviews the conclusions
based on those findings for abuse of discretion. [Citation.] However, the trial
court’s discretion is limited by the applicable legal principles. [Citation.]
Thus, where there are no material disputed factual issues, the appellate
court reviews the trial court’s determination as a question of law. [Citation.]
In any event, a disqualification motion involves concerns that justify careful
review of the trial court’s exercise of discretion.” (SpeeDee, supra, 20 Cal.4th
at pp. 1143-1144; see Cobra Solutions, supra, 38 Cal.4th at p. 848.)
                                 (b) Analysis
      Because the trial court resolved factual disputes about the nature of
Jaffe’s extensive entanglements with Malan, American Lending, and Razuki,
we will “careful[ly] review” the trial court’s ruling for an abuse of discretion.
(See SpeeDee, supra, 20 Cal.4th at p. 1144.) Appellants have not met their
burden to show the trial court abused its discretion.
      To show that the trial court erred by disqualifying Jaffe based on his
acquisition of Malan’s playbook information in prior cases, Appellants must


                                        25
show that the court erred in impliedly finding the playbook information is
material to the issues in this case. (See Jessen, supra, 111 Cal.App.4th at
p. 713; Farris, supra, 119 Cal.App.4th at p. 680; Fremont, supra, 143
Cal.App.4th at p. 69; Khani, supra, 215 Cal.App.4th at p. 922.) This requires
a comparison of the “factual and legal issues” in the prior and current cases.
(Jessen, at p. 713.)
      Appellants have not made the required comparison. Although they
have discussed at a general level the factual and legal issues in the prior
cases in which Jaffe represented Malan and American Lending, Appellants
have not discussed—at any level—the factual or legal issues in this case.
Absent such a comparison, Appellants have not met their burden on appeal to
show the trial court abused its discretion by finding Malan’s playbook
information is material to the issues in this case.
      Moreover, our review of the record suggests the trial court could
reasonably have made such a finding. All but one of the prior cases in which
Jaffe represented Malan and American Lending involved real estate issues.
Malan submitted evidence establishing Jaffe acquired confidential
information about how Malan and American Lending acquire and hold their
investments. Our review of the extensive pleadings in this case—unaided by
Appellants’ briefing—shows it involves a complex real estate investment
partnership between Malan and Razuki. Each partner claims to own
American Lending and accuses the other of misappropriating partnership
properties. Specifically, Malan accuses Razuki of transferring properties to
the Razuki cross-defendants—Jaffe’s clients—to conceal them from Malan
and other creditors. Jaffe’s knowledge of confidential information about how
his former clients acquire and hold real estate investments could prove useful
to his current clients in a case involving alleged shell games to conceal such


                                       26
properties. The trial court reasonably found Jaffe would be expected to use
this information against Malan, thus requiring Jaffe’s disqualification. (See
Rule 1.9, cmt. 3 [matters are substantially related if a “lawyer would be
expected to use” information acquired during one matter in the other matter];
Cobra Solutions, supra, 38 Cal.4th at p. 847 [“When a substantial
relationship between the two representations is established, the attorney is
automatically disqualified from representing the second client.”].)
      Thus, Appellants have not met their burden to show the trial court
erred in disqualifying Jaffe based on his acquisition of Malan’s playbook
information.
                            2. Jaffe as a Witness
      The trial court’s second ground for granting the Renewed Motion was
the court’s finding that Jaffe will be “a witness on th[e] critical issue” of who
owns American Lending. A trial court has the authority to disqualify an
attorney on this basis. (See Doe v. Yim (2020) 55 Cal.App.5th 573, 582.)
Despite the fact the trial court cited this ground at the motion hearing and in
its minute order, Appellants inexplicably have not addressed it on appeal.
Thus, for this separate reason they have not met their burden to show the
trial court erred in granting the Renewed Motion. (See JTH Tax, supra, 212
Cal.App.4th at p. 1237.)
                           3. Unreasonable Delay
      Finally, Appellants contend the trial court erred by granting the
Renewed Motion because Malan unreasonably delayed in bringing it. We are
not persuaded.
      Although disqualification is ordinarily “automatic[ ]” when the
substantial relationship test is satisfied (Cobra Solutions, supra, 38 Cal.4th
at p. 847), a “narrow exception” applies when the “present client . . . offers


                                        27
prima facie evidence of an unreasonable delay by the former client in making
the motion and resulting prejudice to the current client” (River West, Inc. v.
Nickel (1987) 188 Cal.App.3d 1297, 1309). However, “ ‘mere delay’ in making
a disqualification motion is not dispositive. The delay must be extreme in
terms of time and consequence.” (Id. at p. 1311.)
      Appellants maintain Malan should have challenged the denial of the
Initial Motion by writ petition instead of direct appeal, and should have
“explain[ed] why he abandoned the appeal” to instead pursue the Renewed
Motion.
      Malan counters that he brought the Initial Motion within months of
Jaffe’s appearance on behalf of Appellants; timely appealed the denial of that
motion; and promptly brought the Renewed Motion upon discovering new
grounds, which explains why he abandoned the appeal. Malan does not
address why he did not file a writ petition.
      Based on Malan’s chronology, it was not an abuse of discretion for the
trial court to impliedly reject Appellants’ claim of unreasonable delay. Malan
promptly filed a direct appeal and could reasonably have concluded he would
obtain speedier relief by bringing the Renewed Motion in the trial court based
on new facts rather than continuing to pursue the appeal. Malan could also
have reasonably concluded that pursuing writ relief would have been futile.
(See Cinel v. Christopher (2012) 203 Cal.App.4th 759, 766, fn. 4 [“unlike
appeals, which are heard as a matter of right, writ review is deemed
extraordinary and is discretionary and rarely granted”].)
      As further support of their delay claim, Appellants cite other cases in
which Malan claimed Jaffe was representing parties adverse to him yet failed
to seek disqualification. We are not persuaded. Appellants have not
provided sufficient context about the claims, parties, or confidential


                                       28
information in those cases to support a finding that Malan’s failure to seek
disqualification of Jaffe there should bar him from doing so here.
                           III. DISPOSITION
      The order granting the Renewed Motion is affirmed. Appellants to pay
respondents’ costs on appeal.



                                                                     HALLER, J.

WE CONCUR:



HUFFMAN, Acting P. J.



DO, J.




                                      29